[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford/New Britain. Docket No. 55330
Jeremiah Donovan, Esq., Defense counsel, for Petitioner1
BY THE DIVISION
After trial by jury, petitioner was convicted of Assault 1st Degree in violation of Connecticut General Statutes53A-59(a)(1). He received a sentence of eighteen years to serve. CT Page 3058
Evidence presented at trial shows that the petitioner and victims were prisoners at the Morgan Street Detention Facility in Hartford. Upon being escorted from the dining hall to the bull pen, the petitioner accused the victim of being a "snitch", he then proceeded to "sucker punch" the victim. The petitioner then struck the victim twice more in the face with blows, and when on the ground kicked him in the face twice more and once more in the chest. At trial, the viciousness of the attack and disparity in size of the petitioner to the victim was a prominent fact. As a result of the attack, the victim suffered traumatic brain injury which included bleeding within the Brain cavity. He went into a long term coma, and suffers effects compatible with the severeness of his injuries. His family testified that he cannot be left alone as he forgets immediately and is a danger to himself. The medical prognosis of recovery was very bleak at best.
In reviewing the sentencing transcript, the court noted the record of the petitioner, in that he had 18 prior convictions which included three felonies.
The trial court also noted the type of injury and the lifelong injury to the victim.
In view of the seriousness of the crime, its apparent brutality and severity, and petitioner's past record, it cannot be said that the sentence imposed was unduly harsh or unfair. The court exercised its duty to impose a sentence adequate to protect the public. Sentence is affirmed.
KLACZAK, J. NORKO, J.
Klaczak, J. and Norko, J. participated in the decision. Barry, J. as sentencing judge was recused. Petitioner consented to a two member panel.